Citation Nr: 0904598	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected headaches.

2.  Entitlement to a disability rating in excess of 60 
percent for service-connected decreased rectal sphincter 
tone.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1989 to November 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Jackson, Mississippi.
 
The issue of entitlement to a disability rating in excess of 
60 percent for decreased rectal sphincter tone is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran has characteristic 
prostrating headaches at least once per month.

2.  The evidence fails to show that the veteran's prostrating 
headaches are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for service-
connected headaches have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 2007 and May 2008, the veteran 
was notified of evidence, not already of record, that was 
necessary to substantiate his claim; and he was told what 
information he needed to provide, and what information and 
evidence VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
October 2007 letter.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 
Additionally, the appeal was readjudicated by way of the July 
2008 Supplemental Statement of the Case.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In this case, the claimant was provided pertinent information 
in the May 2008 notice letter which informed the veteran of 
the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his disability and the effect that worsening has 
on the his employment and daily life.  The veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA and private medical treatment 
records have been obtained.  The veteran has also been 
afforded a VA examination (the report of which has been 
associated with the claims file).  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  Additionally, the veteran testified at a hearing 
before the Board.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 10 percent for his 
headaches under § 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this diagnostic code, a 10 percent rating is assigned 
when a veteran has characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 30 
percent rating is assigned when a veteran has characteristic 
prostrating attacks averaging once per month over last 
several months.  A 50 percent rating is assigned when a 
veteran has very frequent completely prostrating headaches 
with prolonged attacks that are productive of severe economic 
inadaptability.

In February 2007, the veteran filed a claim indicating that 
he was having headaches three or four times per week which 
have caused him to miss several days of week.  The veteran 
indicated that he had tried prescription and over-the-counter 
medication to treat his headaches.  

At a hearing before the Board in December 2008, the veteran 
testified that he was having headaches between two and four 
times per week.  The veteran indicated that when he felt the 
onset of a headache, he would take medication if he was at 
work and he would go lay down if he was at home.

A private neurological consultation report from R. J. Gorman, 
D.O., dated in February 2007, shows that the veteran was said 
to have had headaches three to four  times per week which 
varied in severity.  One was a mild to moderate headache with 
a vice-like contraction pain and the other was a more severe 
light and sound sensitive headache.  However, a magnetic 
resonance imaging (MRI) study and a magnetic resonance 
angiography (MRA) study of the veteran's brain in March 2007 
were both normal.

In August 2007, Dr. Gorman indicated that the veteran's 
headaches were doing much better and were less severe and 
less frequent.  The veteran stated that he was beginning to 
feel like he had some life back in him again with his 
headache control.  Dr. Gorman recommended titrating up the 
veteran's medication.

In November 2007, the veteran was referred for a VA 
examination where he reported getting headaches three to four 
times per week that were treated with topiramate and maxalt.  
The veteran reported missing one to two days of work per week 
over the prior six months.  The examiner opined that the 
veteran had approximately two prostrating headaches each 
week.  

In May 2008, Dr Gorman indicated that he had established a 
medicine treatment regimen that allowed the veteran to 
function in some daily activities with less pain.  
Nevertheless, he indicated that the veteran still had 
headaches about three to four  times per week, and stated 
that the veteran's headaches remained suboptimally 
controlled.

The veteran wrote a letter in June 2008 indicating that he 
continued to have  headaches, and he attached his time and 
leave used summary from 2000 to 2008 showing that he was 
frequently forced to miss work on account of his headaches 
and his service connected irritable bowel syndrome.  The 
veteran reported that he still desired to continue working 
while he could.

The time and leave summary showed that the veteran had taken 
sick leave, annual leave, and leave without pay on more than 
30 occasions since he filed his claim in February 2007.

The evidence of record clearly demonstrates that the veteran 
meets the criteria for a 30 percent disability rating for his 
headache disorder; as the VA examiner indicated that the 
veteran had prostrating attacks roughly two times per week 
which more than satisfies the requirement of one prostrating 
attack per month.  However, the evidence fails to show that 
the veteran's headaches are productive of severe economic 
inadaptability.  The veteran continues to work for a 
supportive employer, and while he has used sick leave and 
annual leave on a number of occasions throughout the course 
of his appeal, some interference with employment is 
contemplated in the 30 percent disability rating.  As such, 
the evidence fails to show that the veteran meets the 
criteria for a 50 percent disability rating.

Based upon the guidance of the Court in Hart. 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms have predominantly remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

Accordingly, a 30 percent disability rating for headaches is 
granted.

III. Extraschedular consideration

Finally, the Board finds that there is no showing that any of 
the veteran's conditions reflect so exceptional or so unusual 
a disability picture as to warrant higher ratings on an 
extra-schedular basis.  The disabilities are not productive 
of marked interference with employment or required frequent 
periods of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards.  While the record shows that the veteran has been 
forced to miss work on account of his headaches, as indicated 
above, he continues to work for a supportive employer and 
some interference with employment because of prostrating 
attacks is contemplated in the schedular criteria.  As there 
is nothing in the veteran's claims file to suggest that there 
is something exceptional or unusual about his headaches the 
criteria for submission for assignment of extra-schedular 
ratings are not met.  As such, the Board is not required to 
remand the claims for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 30 percent disability rating for headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the agency of original 
jurisdiction by law must then issue a Statement of the Case; 
finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran was granted service connection for decreased 
rectal sphincter tone by a February 2005 rating decision, and 
the RO assigned a 10 percent disability rating.  In response, 
the veteran submitted a notice of disagreement in March 2005 
and the RO then increased the veteran's disability rating 
from 10 percent to 60 percent in June 2005, concluding that 
the increase was a complete grant of the benefit on appeal.  
However, a 100 percent disability rating is available under 
this diagnostic code, the veteran has not indicated that he 
is satisfied with the 60 percent disability rating, and in 
the absence of evidence to the contrary a veteran is presumed 
to be seeking the maxim benefit allowable under the law.  
Therefore, the Board concludes that, while the June 2005 
rating decision granted a substantial increase in the 
veteran's disability rating, it did not represent a complete 
grant of the benefit sought on appeal.  As such, the veteran 
should be provided with a Statement of the Case on this 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Thereafter, this 
issue will be returned to the Board after issuance of the 
Statement of the Case  only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO/AMC should issue a Statement of 
the Case with respect to the issue of 
entitlement to a disability rating in 
excess of 60 percent for the service-
connected decreased rectal sphincter 
tone.  The veteran should be informed of 
the period of time within which he must 
file a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


